Case 5:20-cv-00850-AB-MAR Document 31 Filed 08/04/21 Page 1 of 1 Page ID #:125




  1
  2
  3
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    MICHAEL A. THOMPSON, JR.,                   Case No. 5:20-cv-850-AB (MAR)
 11                             Plaintiff,
 12                        v.                      ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
 13    UNKNOWN, ET AL.,                            UNITED STATES MAGISTRATE
                                                   JUDGE
 14                             Defendant(s).
 15
 16
 17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended
 18   Complaint, the relevant records on file, and the Report and Recommendation of the
 19   United States Magistrate Judge. No objections have been filed. The Court accepts
 20   the findings and recommendation of the Magistrate Judge.
 21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
 22   action with prejudice and without leave to amend.
 23
 24   Dated: August 4, 2021
 25
 26                                          HONORABLE ANDRÉ BIROTTE JR.
 27                                          United States District Judge

 28
